Exhibit 10.29
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT ("Amendment") is made this 14th day
of December, 2011, effective as of the January 1, 2012, by and between PINNACLE
ENTERTAINMENT, INC., a Delaware corporation (the "Company"), and Virginia E.
Shanks, an individual ("Executive"), with respect to the following facts and
circumstances:
RECITALS
The Company and Executive entered into an Employment Agreement on November 29,
2011, effective November 15, 2011 (the "Agreement") with Executive having a base
salary of Four Hundred Fifty Thousand Dollars ($450,000) per year.
On December 9, 2011, the Compensation Committee of the Board of Directors of the
Company increased the Executive's base salary to Four Hundred Sixty-Five
Thousand Dollars ($465,000) per year, effective January 1, 2012.
The Company and Executive desire to amend the Agreement to reflect Executive's
new salary.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
AMENDMENT
1. Article 3, Section 3.1 of the Agreement (Compensation) is hereby deleted in
its entirety and replaced with the following new Article 3, Section 3.1:
"3.1 Base Salary. In consideration for Executive's services hereunder, the
Company shall pay Executive an annual base salary at the rate of Four Hundred
Sixty-Five Thousand Dollars ($465,000.00) per year during each of the years of
the Term; payable in accordance with the Company's regular payroll schedule from
time to time (less any deductions required for Social Security, state, federal
and local withholding taxes, and any other authorized or mandated similar
withholdings)."
2. Except as modified herein, all other terms of the Agreement shall remain in
full force and effect. In the event of a conflict between the terms of the
Agreement and this Amendment, the terms of this Amendment shall apply. No
modification may be made to the Agreement or this Amendment except in writing
and signed by both the Company and Executive.



-1-

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed this 14th day of December, 2011 and effective as of January 1, 2012.

              EXECUTIVE       PINNACLE ENTERTAINMENT, INC.
 
           
 
           
/s/ Virginia E. Shanks
      By:   /s/ Anthony Sanfilippo

           
Virginia E. Shanks
          Anthony Sanfilippo, President and

          Chief Executive Officer



-2-